Action to establish and foreclose an equitable lien where plaintiff had mistakenly paid taxes on property to which it had no claim or interest. Judgment in favor of the defendant and dismissing the complaint on the merits reversed on the law and the facts, with costs, and judgment directed for the plaintiff, with costs. On the prior appeal (249 App. Div. 789) we held that plaintiff made out a prima facie case. The defendant did not plead a defense of prejudice. Assuming, however, that it did sufficiently plead such a defense, there is no proof of prejudice. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ., concur. Settle order on notice.